UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARK WEISS

                                 Plaintiff,
                                                               No. 18-CV-8203 (KMK)
         V.
                                                               ORDER OF DISMISSAL
 OCWEN LOAN SERVICING,

                                 Defendant.



KENNETH M. KARAS , United States District Judge:

        On April 1, 2018, Plaintiff Mark Weiss ("Plaintiff') brought suit against OCWEN Loan

Servicing ("Defendant") in state court, pursuing claims for libel, slander, and negligence and

alleging that Defendant incorrectly reported Plaintiffs loan as unpaid. (Dkt. No. 1.) On

September 10, 2018, Defendant removed the Action to this Court. (Id.)

        On February 11 , 2019, the Court issued an Order setting a schedule for Defendant's

anticipated Motion To Dismiss. (Dkt. No. 12.) Pursuant to that Order, Defendant's Motion was

due by April 11 , 20 I 9; Plaintiffs Response was due by May 11, 2019, and Defendant's Reply

was due May, 25 , 2019. (Id.) Defendant timely filed its Motion on April 11 , 2019, but due to a

filing error, refiled the Motion on June 12, 2019. (Dkt. Nos. 13-14.) Plaintiff never filed a

Response.

       Several weeks ago, a member of Chambers staff called Mr. Morse Geller, Counsel of

Record for Plaintiff. Mr. Geller informed Chambers that Plaintiff was no longer pursuing the

Action. Mr. Geller also stated that he would file a letter informing the Court of this fact and

requesting dismissal. To date, Plaintiff has not filed such a letter. Since that initial conversation,

Chambers has called Mr. Geller multiple times, and left messages, oii. b6tk kt~   MllUlflr flnd work
telephone numbers as listed on previous submissions. (See Dkt. No. 10.) In light of Plaintiffs

counsel ' s statement that Plaintiff is not pursuing the Action, and in light of the absence of any

further communication with the Court, the Court dismisses the Action pursuant to Plaintiffs

request. Fed. R. Civ. P. 4l(a)(2) (" [A]n action may be dismissed at the plaintiffs request . .. by

court order, on terms that the court considers proper."). Dismissal is without prejudice.

       The Clerk of Court is directed to terminate the pending Motion (Dkt. No. 14), and close

the case.

SO ORDERED.


Dated: Februaryd.W , 2020
       White Plains, New York




                                                  2
